Citation Nr: 1120131	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability (claimed as right leg problems) claimed as secondary to the service connected left hip replacement with left leg shortening.  

2.  Entitlement to service connection for degenerative joint disease of the right hip claimed as secondary to the service connected left hip replacement with left leg shortening.  

3.  Entitlement to service connection for degenerative joint and disc disease of the lumbar spine (claimed as back pain) claimed as secondary to the service connected left hip replacement with left leg shortening.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from May 1963 to May 1965 and from May 2002 to April 2003.  

This claim is on appeal from a February 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2010, the appellant had a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for a right knee disability, service connection for degenerative joint disease of the right hip and service connection for degenerative joint and disc disease of the lumbar spine (claimed as back pain).  He claims his disabilities are secondary to his service connected left hip replacement with left leg shortening.  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury." 38 C.F.R. § 3.310(a) (2010).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 the regulation concerning secondary service connection.  The revised regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice- connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  The Board notes that since the appellant's claims for service connection were filed in June 2009 the current version of 38 C.F.R. § 3.310 is applicable to the claims.

The appellant was afforded a VA compensation and pension examination in December 2009.  During this examination, degenerative joint disease of the bilateral hips, degenerative joint disease of the cervical spine and degenerative disc disease of the lumbar spine were diagnosed.  The VA examiner opined that it was less likely than not that the appellant's lumbar spine condition and right hip conditions were secondary to his service connected left hip condition for which he recently had a replacement.  Although the VA examiner rendered a very thorough opinion with reason and rationale, we note that the VA examiner did not address whether the appellant's left leg shortening caused and/or aggravated the appellant's right knee, right hip and/or lumbar spine disabilities.  We also note that an examination for the right knee/leg was not given.  

In October 2010, Dr. L opined that the appellant's pain in the right hip and knee could certainly be exacerbated by his leg length shortening.  He further noted that the appellant had a left hip replacement in March 2008.  

In light of the opinion of Dr. L and the assertions of the appellant, we find that another VA compensation and pension examination and opinion is needed before the claims can be decided.  In this regard, the December 2009 VA compensation and pension examination did not particularly address the right knee disability and it did not discuss or provide an opinion regarding the left leg shortening. 

 In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.


Accordingly, the case is REMANDED for the following action:

The appellant should be afforded a VA examination to determine the nature and etiology of his right knee, degenerative joint disease of the right hip and degenerative joint and disc disease of the lumbar spine disabilities, if found on examination.  All indicated tests and studies should be provided.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

Following a review of the relevant evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the examiner is requested to address the following question, providing a rationale for any opinion offered: whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability of the right knee, right hip and/or lumbar spine was caused by service and/ or caused or aggravated by the appellant's service- connected left hip replacement and/or left leg shortening.  

If the appellant has a right knee, right hip and/or lumbar spine disability that was aggravated by his service- connected left hip replacement with left leg shortening, the examiner is requested to provide an opinion as to approximate baseline level of severity of the disability before the onset of aggravation.  The medical basis for any opinion provided should be cited for the record.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


